Name: Commission Regulation (EC) No 1174/96 of 27 June 1996 amending Regulation (EEC) No 1726/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: trade;  animal product;  agricultural activity;  regions of EU Member States
 Date Published: nan

 No L 155/22 I EN I Official Journal of the European Communities 28 . 6. 96 COMMISSION REGULATION (EC) No 1174/96 of 27 June 1996 amending Regulation (EEC) No 1726/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectors such products in the European part of the Community and on the world market results in the aid for the supply of egg and poultrymeat to the Azores and Madeira being fixed at the amounts given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 726/92 (3), as amended by Regulation (EC) No 1 609/95 (4), fixes for the period 1 July 1995 to 30 June 1996 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the poten ­ tial for production in the Azores and Madeira; whereas these quantities should be determined for the egg and poultrymeat sectors for the period 1 July 1996 to 30 June 1997, taking account of local production and traditional trade flows and ensuring that the proportion of products supplied from the Community is preserved; Whereas the fact that the Community aid is fixed in the light of the present situation on the market for the products in question and in particular of the prices for This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 260, 31 . 10 . 1995, p. 10. \3) OJ No L 179, 1 . 7. 1992, p. 99. M OJ No L 153, 4. 7. 1995, p. 19 . 28 . 6. 96 EN Official Journal of the European Communities No L 155/23 ANNEX PART 1 Supply in the Azores of breeding material originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/100 units) CN code Description of the goods Quantity Aid ex 0105 11 Parent or grandparent stock chicks (') 20 000 13 ex 0407 00 19 Hatching eggs for the production of parent l or grandparent stock chicks (') 100 000 3,60 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100). PART 2 Supply in Madeira of breeding material originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/100 units) CN code Description of the goods Quantity Aid ex 0105 11 Parent or grandparent stock chicks (') 360 000 5 ex 0407 00 19 Hatching eggs for the production of parent I or grandparent stock chicks (') 160 000 3,60 (') In accordance with the definition provided for in Article 1 of Regulation (EEC) No 2782/75.